DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hane (U.S. Publication No. 2008/0035837 A1).



                 With respect to claim 1, Hane discloses an encoder (para 0104, lines 1-4), comprising: a phase signal generator (position signal generation unit (a) shown in Fig. 16; para 0014, lines 1-2) configured to generate and output first and second sinusoidal analog signals that are out of phase with each other by 90 degrees (para 0007, lines 1-7; sinusoidal signal are outputted with the displacement of the moveable part of an apparatus and which are different from each other in phase by 90 degrees), according to a movement of a measurement target (para 0008, lines 1-5); a Lissajous angle calculator configured to determine a Lissajous angle from the first and second analog signals (para 0134, lines 1-3; para 0369, lines 8-15); and an amplitude adjustor configured to adjust an amplitude of only the first analog signal output from the phase signal generator and to output the adjusted amplitude to the Lissajous angle calculator (para 0369, lines 8-15). 

                 With respect to claim 2, Hane discloses the encoder according to claim 1, wherein the amplitude adjustor is configured to automatically adjust (claim 5, lines 1-5) and output the first analog signal so that the amplitude of the first analog signal becomes equal to an amplitude of the second analog signal (claim 5, lines 1-5).

                With respect to claim 3, Hane discloses a control method of an encoder (para 0104, lines 1-4), comprising: a phase signal generating step of generating (position signal generation unit (a) shown in Fig. 16; para 0014, lines 1-2) and outputting first and second sinusoidal analog signals that are out of phase with each other by 90 degrees (para 0007, lines 1-7; sinusoidal signal are outputted with the displacement of the moveable part of an apparatus and which are different from each other in phase by 90 degrees), according to a movement of a measurement target (para 0223, lines 1-8); a Lissajous angle calculating step of determining a Lissajous angle from the first and second analog signals (para 0134, lines 1-3; para 0369, lines 8-15); and an amplitude adjusting step of adjusting an amplitude  of only the first analog signal output at the phase signal generating step and outputting the adjusted amplitude to the Lissajous angle calculating step (para 0369, lines 8-15).

                      With respect to claim 4, Hane discloses the control method of an encoder according to claim 3, wherein the amplitude adjusting step automatically adjusts and outputs the first analog signal so that the amplitude of the first analog signal becomes equal to an amplitude of the second analog signal (para 0369, lines 8-15).


                          With respect to claim 5, Hane discloses the control method of an encoder according to claim 3, further comprising: a step of measuring the amplitude of the first analog signal (para 0369, lines 8-15); and a step of measuring the amplitude of the second analog signal (para 0134, lines 1-3; para 0369, lines 8-15).

                          With respect to claim 6, Hane discloses the control method of an encoder according to claim 4, further comprising: a step of measuring the amplitude of the first analog signal (para 0369, lines 8-15); and a step of measuring the amplitude of the second analog signal (para 0134, lines 1-3; para 0369, lines 8-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866